Citation Nr: 1402807	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  13-00 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Christy Jean, Attorney at Law


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1980 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The claim on appeal was certified to the Board specifically as a claim of service connection for PTSD.  In view of the evidence, the Board has broadened the characterization of the claim to entitlement to service connection for an acquired psychiatric disability, to include PTSD and MDD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating her claim.

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  In her VA Form 21-0781a, the Veteran indicated that she received counseling at the VA Medical Center (VAMC) in Muskogee, Oklahoma, from 2008 to 2011.  The Board notes that the claims file contains treatment records from 2009 through 2013.  However, the claims file does not contain treatment records for the entire identified period of time and the Veteran may continue to receive regular treatment from the facility.  Accordingly, any outstanding treatment records must be obtained and associated with the claims file.  

The Board also finds that further development is warranted to corroborate the Veteran's in-service stressor.  The Veteran stated that she reported her military sexual trauma (MST) after returning from her temporary duty assignment in Saudi Arabia.  The Veteran should be requested to identify the installation at which she reported her MST, the approximate time period she reported it, and to whom she reported it.  The RO should inquire of the USAF Office of the Inspector General and request any existing Reports of Investigation conducted by the Office of Special Investigations (AFOSI), or the Investigation Division of the USAF Security Forces at the installation where the MST was reported.  

Additionally, the Board finds that the August 2013 VA examination is not wholly adequate to adjudicate the Veteran's claim for service connection.  

In regard to PTSD, the August 2013 VA examiner opined that the Veteran did not warrant a diagnosis of PTSD or other anxiety disorder at present.  VA treatment records indicate that the Veteran was assessed as having PTSD and had received Cognitive Processing Therapy (CPT) for PTSD.  Although the August 2013 VA examiner noted that the Veteran received CPT therapy, he did not note or address the VA treatment records assessing the Veteran with PTSD.  Accordingly, it is unclear whether the Veteran had PTSD at the time she submitted her claim for service connection, or anytime thereafter, even if the disability subsequently resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

In regard to MDD, the August 2013 VA examiner diagnosed the Veteran with MDD.  The VA examiner opined that the Veteran's MDD symptoms appeared to be related to her impaired functional status and quality of life only to the extent that increased back, hip, and fibromyalgia pain result in irritability and a desire to isolate from others.  The VA examiner did not address all of the Veteran's MDD symptoms or conclusively state whether the Veteran's MDD was etiologically related to her active service.  

Pursuant to Barr v. Nicholson, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  21 Vet. App. 303, 312 (2007).  Accordingly, a remand is necessary so VA can obtain an addendum opinion to determine the nature, extent, and etiology of any identified psychiatric disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all outstanding VA treatment records pertaining to any acquired psychiatric disability, to include records from the Muskogee VAMC from January 2008 to present, and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file. 

2.  Afford the Veteran an opportunity to provide any additional information regarding when, where, and to whom she reported her MST.  

3.  Then, conduct appropriate development, to include attempting to obtain reports related to the Veteran's reported MST and obtaining the Veteran's outstanding personnel records.  Specifically, the RO should inquire of the USAF Office of the Inspector General and request any existing Reports of Investigation conducted by the Office of Special Investigations (AFOSI), or the Investigation Division of the USAF Security Forces at the installation where the MST was reported.  

The Board notes that the claims file contains a formal finding of unavailability regarding the Veteran's personnel records and service treatment records.  However, the finding only applied to a portion of the Veteran's period of service.  As such, the RO should attempt to obtain the Veteran's personnel and service treatment records not encompassed within the formal finding of unavailability.

4.  Thereafter, request that the August 2013 VA examiner provide an addendum opinion.  If the August 2013 VA examiner is unavailable, or the examiner determines another examination is warranted, provide the Veteran with another VA examination.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner. 

Based on this review, the examiner should address the following: 

a.  List all current psychiatric diagnoses.  In doing so, the examiner should consider treatment records from the Muskogee VAMC noting that the Veteran was assessed as having PTSD and received Cognitive Processing Therapy (CPT) for PTSD. 

b.  Provide an opinion as to whether the Veteran had PTSD, or any other psychiatric disability, since filing her claim in January 2010, even if the condition subsequently resolved itself.  

c.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disability, to include PTSD and MDD, are etiologically related to active service. 

Any opinion expressed should be accompanied by a complete rationale.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

5.  After completing the above development, and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and MDD.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

